Citation Nr: 0918517	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased initial rating for service 
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to total disability based on individual 
unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1968 to March 
1970.

These matters come before the Board of Veterans' Appeal 
(Board) on appeal from May 2005 and March 2006 rating 
decisions by the Hartford, Connecticut Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's PTSD and TDIU 
claims.

The Board notes that the Veteran was last afforded a VA 
examination in August 2004, almost five years ago.  VA 
treatment records dating in January 2006 note the Veteran 
reporting increased depression, and that his medication had 
been increased.  Records from April 2006 note that the 
Veteran's PTSD may be impacting his ability to work, although 
a nonservice connected autoimmune disorder was also noted to 
be impacting employment.  Records from the Social Security 
Administration note the Veteran is receiving benefits due to 
osteoarthritis and Wegener's disease.

The Board finds that the record may not accurately reflect 
the current severity of the Veteran's service-connected PTSD.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, on remand a new VA examination should be 
scheduled.

Additionally, ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim.)

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

In addition, the Veteran has indicated that he attempted 
vocational rehabilitation with the VA, but that they found it 
infeasible for him to work because of his PTSD.  On remand, 
these records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder VA medical records dating since 
August 2006 from the Connecticut VA 
Healthcare System.  

2.  Associate the Veteran's VA vocational 
rehabilitation file with the claims 
folder. 

3.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
the current nature and severity of his 
PTSD.  The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  All necessary special studies 
or tests are to be accomplished.  The 
examiner should assign a Global Assessment 
of Functioning score for the service-
connected PTSD.  Also, the examiner should 
provide an opinion concerning the impact 
of the PTSD on the Veteran's ability to 
work.  A rationale should be provided for 
any opinion provided.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


